Title: William Pinkney to Thomas Jefferson, 30 April 1810
From: Pinkney, William
To: Jefferson, Thomas


          
            Dear Sir.
            London. 
                     April 30th 1810.
          
           It was only a few Days ago that I had the Honour to receive your letter of the 5th of August last by Mr McRae.—I need not say that I shall be happy to shew that Gentleman every attention, and to do him every Service in my Power.—
          I cannot express to you how sensibly I feel the Kindness of the last paragraph of your Letter.—If any thing could have given 
                  give new Strength to the affectionate Sentiments which bind me to you, it would be the assurance which it contains that in your Retirement you look back with approbation on my humble Endeavours to be useful to our Country, and that you honour me with your Esteem.—I lay claim to no other Merit than that of disinterested Zeal in seconding your Views for the public Honour & prosperity—views which I heartily approved, and of which every Day demonstrates the Wisdom.—I sincerely hope that my Conduct during the Remainder of my Mission (which without utter Ruin to my private Affairs, can Scarcely be very long) will not deprive me of your good Opinion. I am quite sure that it will not shake your Confidence in the Rectitude of my Intentions.
          When I return to the private Situation in which you were so good as to distinguish me, it will be in my power to shew as I wish the Veneration in which I hold your Character and the Impression which your friendly Conduct towards me has made upon my Heart.
                  
               
          
            I have the Honour to be, with unfeigned Respect and Attachment—Dear Sir, Your faithful and Obedient Servant
            
                  Wm Pinkney.
          
        